Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT (INCREASE AMENDMENT)

TO

TERM LOAN CREDIT AGREEMENT

THIS THIRD AMENDMENT (INCREASE AMENDMENT) TO TERM LOAN CREDIT AGREEMENT (this
“Amendment”) is entered into as of November 14, 2016, by and among the lenders
identified on the signature pages hereof, WILMINGTON SAVINGS FUND SOCIETY, FSB,
as administrative agent (in such capacity, “Administrative Agent”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as collateral agent (in such capacity, “Collateral
Agent”), NUVERRA ENVIRONMENTAL SOLUTIONS, INC., a Delaware corporation
(“Borrower”), and the entities listed on Schedule 1 (“Guarantors”).

W I T N E S S E T H:

WHEREAS, Borrower, the Administrative Agent and Lenders are parties to that
certain Term Loan Credit Agreement dated as of April 15, 2016 (as amended by
that certain First Amendment to Term Loan Credit Agreement, dated as of June 30,
2016, and as further amended by that certain Second Amendment to Term Loan
Credit Agreement, dated as of September 22, 2016, and as amended, restated,
modified or supplemented from time to time prior to the date hereof, the
“Existing Credit Agreement;” the Existing Credit Agreement, as amended by this
Amendment and as may be further amended, restated, modified or supplemented from
time to time after the date hereof, is herein referred to as the “Amended Credit
Agreement); and

WHEREAS, Borrower has requested that certain Lenders extend Additional Term
Loans (as defined) to Borrower, and each Additional Term Loan Lender (as
defined) party hereto has agreed to provide such Additional Term Loans to
Borrower on the terms and conditions set forth herein and in the Amended Credit
Agreement;

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Amended Credit Agreement.

2. Amendments to Existing Credit Agreement. In reliance upon the representations
and warranties of Borrower set forth in Section 5 below, and subject to the
satisfaction of the conditions to effectiveness set forth in Section 4 below,
the Existing Credit Agreement is hereby amended as follows:

(a) Schedule 1.1 thereof shall be amended by adding the following definitions in
appropriate alphabetical order:

“Additional Term Commitment” means, with respect to each Additional Term Loan
Lender, its Additional Term Commitment, and, with respect to all Additional Term
Loan Lenders, their Additional Term Commitments, in each case as such Dollar
amounts are set forth beside such Additional Term Loan Lender’s name under the
applicable heading on Schedule C-1 to the Third Amendment.

“Additional Term Loan” means the Term Loans made pursuant to the Third
Amendment.



--------------------------------------------------------------------------------

“Additional Term Loan Lender” means each Lender party to the Third Amendment
that has an Additional Term Commitment.

“Master Account” the Nuverra Environmental Solutions Inc., Master Operating
Account ending -7839, maintained with Wells Fargo Bank, National Association.

“Original Term Commitment” means, with respect to each Original Term Lender, its
Term Commitment, and, with respect to all Original Term Loan Lenders, their Term
Commitments, in each case as such Dollar amounts were set forth beside such
Original Term Lender’s name on Schedule C-1 to the Agreement.

“Original Term Lender” means a Lender that was party to the Agreement as of the
Closing Date and that has an Original Term Commitment or has an outstanding
Original Term Loan.

“Original Term Loan” means the term loans made pursuant to Section 2.1(a) of the
Agreement on the Closing Date.

“Release Conditions” shall mean:

(a) at least one Business Day prior to the desired release date, Borrower shall
have delivered to the Administrative Agent and the Collateral Agent a Notice of
Release Request substantially in the form of Exhibit A to the Third Amendment,
which Notice of Release Request shall constitute a representation and warranty
that (a) all Release Conditions have been satisfied and (b) the funds will be
used solely for purposes set forth in the Rolling Budget;

(b) each of the representations and warranties made by any Loan Party in or
pursuant to this Agreement and any other Loan Document to which it is a party,
and each of the representations and warranties contained in any certificate,
document or financial or other statement furnished at any time under or in
connection with this Agreement or any other Loan Document shall be true and
correct in all material respects (without duplication of any materiality
qualifiers already set forth therein; or in all respects with respect to
representations and warranties made on the Closing Date) on and as of the date
of the requested release as if made on and as of such date, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (without duplication of any materiality
qualifiers already set forth therein) on and as of such earlier date); and

(c) no Event of Default or Default shall have occurred and be continuing on such
date, or would exist after giving effect to the release requested to be made, on
such date.

“Rolling Budget” means a projected statement of sources and uses of cash for the
Loan Parties and their Subsidiaries on a weekly basis, for the following 13
calendar weeks, including any anticipated use of the proceeds of Additional Term
Loans held in the Master Account for each week during such period and setting
forth on a cumulative roll-forward basis, the projected cash disbursements and
projected cash receipts for each applicable week, in form and substance
reasonably satisfactory to the Lenders.

 

2



--------------------------------------------------------------------------------

“Third Amendment” means the Third Amendment (Increase Amendment) to Term Loan
Credit Agreement in respect of this Agreement, dated as of November 14, 2016,
among Borrower, the Guarantors, party thereto, the Administrative Agent, the
Collateral Agent and the Lenders party thereto.

“Third Amendment Effective Date” means November 14, 2016, which is the date on
which each of the conditions set forth in Section 4 of the Third Amendment has
been satisfied and the Additional Term Loans have been funded by the Additional
Term Loan Lenders.

(b) Schedule 1.1 thereof shall be amended by deleting the definitions set forth
below in their entirety and replacing them with the following:

“Term Commitment” means an Original Term Commitment or an Additional Term
Commitment, or both, as the context may require.

“Term Lender” means a Lender that has a Term Commitment or that has an
outstanding Term Loan.

“Term Loan” means an Original Term Loan or an Additional Term Loan, or both, as
the context may require.

(c) Schedule 5.1 thereof shall be amended by adding an additional row thereto as
follows:

 

on a weekly basis, as soon as available but no later than Wednesday of each week
   (m) a Rolling Budget.

(d) Schedule C-1 thereof shall be amended and restated in its entirety by
Schedule C-1 attached to this Amendment.

(e) Section 2.1(a) thereof shall be amended and restated in its entirety as
follows:

“(a) Subject to the terms and conditions of this Agreement, each Term Lender
agrees (severally, not jointly or jointly and severally) to make a simultaneous
loan or loans to Borrower on the Closing Date in an amount not to exceed such
Lender’s Original Term Commitment. Subject to the terms and conditions of this
Agreement, each Additional Term Loan Lender agrees (severally, not jointly or
jointly and severally) to make a simultaneous loan or loans to Borrower on the
Third Amendment Effective Date in an amount not to exceed such Additional Term
Loan Lender’s Additional Term Commitment.”

 

3



--------------------------------------------------------------------------------

(f) Section 2.3(h) thereof shall be amended by amending and restating the first
sentence thereof as follows:

“The Term Loans shall be made by the applicable Lenders contemporaneously and in
accordance with their Pro Rata Shares of the applicable Term Commitments.”

(g) Section 2.4(c) thereof shall be amended and restated in its entirety as
follows:

“(c) Termination of Term Commitments. The applicable Term Commitments shall be
automatically and permanently terminated on the date of the Borrowing of
applicable Term Loans under Section 2.1(a).”

(h) Section 2.4 thereof shall be amended by inserting a new clause (g) at the
end thereof as follows:

“(g) Master Account. To the extent that, as of December 15, 2016, any amount
shall remain on deposit in the Master Account in excess of the amount on deposit
in the Master Account immediately prior to the funding of the Additional Term
Loans on the Closing Date, Borrower shall immediately transfer funds in an
amount equal to such excess to the Administrative Agent for distribution to the
Lenders as a prepayment of an outstanding principal amount of Additional Term
Loans.

(i) Section 6.11 thereof shall be amended and restated in its entirety as
follows:

“6.11 Use of Proceeds.

(a) Borrower will not, and will not permit any of its Subsidiaries to use the
proceeds of any Original Term Loan made hereunder on the Closing Date for any
purpose other than (i) on the Closing Date, to pay the fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (ii) thereafter, consistent
with the terms and conditions hereof, for their lawful and permitted purposes
(including the repurchase, redemption, prepayment or other acquisition of any
Bond Debt). Borrower will not, and will not permit any of its Subsidiaries to
use the proceeds of any Additional Term Loan made under the Third Amendment on
the Third Amendment Effective Date for any purpose other than (i) on the Third
Amendment Effective Date, to pay (A) the fees, costs and expenses incurred in
connection with the Third Amendment and (B) interest and other amounts accrued
under the Bond Debt in an amount not to exceed $2,014,621.03 and (ii)
thereafter, subject to satisfaction of the Release Conditions and Section
6.11(b), for general operating, working capital and other general corporate
purposes of Borrower not otherwise prohibited by the terms hereof.

(b) Notwithstanding anything to the contrary contained herein, the proceeds of
Additional Term Loans which are not used on the Third Amendment Effective Date
for the purposes described in the second sentence of Section 6.11(a) shall be
deposited solely into the Master Account and held in such account subject to
satisfaction of the Release Conditions. Upon satisfaction of the Release
Conditions, Borrower may withdraw funds as set forth in the appropriate Notice
of Release Request; provided that, upon release from the Master Account, such
released funds may not be used for any purpose other than as set forth in the
most recent Rolling Budget delivered to the Lenders pursuant to Schedule 5.1.

 

4



--------------------------------------------------------------------------------

(c) It is agreed that no part of the proceeds of the loans made to Borrower will
be used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors).

3. Additional Term Loans.

(a) On the Third Amendment Effective Date, each Additional Term Loan Lender
agrees (severally, not jointly or jointly and severally) to make a simultaneous
Additional Term Loan to Borrower on the Third Amendment Effective Date in an
amount not to exceed such Additional Term Loan Lender’s Additional Term
Commitment.

(b) The proceeds of the Additional Term Loans shall, to the extent not utilized
on the Third Amendment Effective Date for the purposes described in clause (i)
of the second sentence of Section 6.11(a) of the Amended Credit Agreement, be
deposited solely into the Master Account and released solely upon satisfaction
of the Release Conditions as set forth in the Amended Credit Agreement.

(c) The Additional Term Loans shall be “Term Loans” under the Amended Credit
Agreement and shall have the same terms (including with respect to maturity,
pricing, prepayments, events of default and assignability) as the Term Loans
made under the Existing Credit Agreement.

4. Conditions to Effectiveness of Effective Date Amendments. The amendments set
forth in Section 2 shall become effective upon the satisfaction of each of the
following conditions precedent, in each case satisfactory to the Administrative
Agent in all respects (the “Third Amendment Effective Date”):

(a) The Administrative Agent shall have received a copy of this Amendment
executed and delivered by the Administrative Agent, the Lenders party hereto,
and the Loan Parties;

(b) Borrower shall have executed and delivered an amendment, in form and
substance satisfactory to the Administrative Agent and each of the Lenders party
thereto, to that certain Amended and Restated Credit Agreement, dated as of
February 3, 2014, by Borrower, Wells Fargo Bank, National Association, as
administrative agent, and the lenders party thereto;

(c) Borrower shall have executed and delivered amendments, in form and substance
satisfactory to the Administrative Agent and each of the Lenders, to each of the
Pari Passu Intercreditor Agreement and the Second Lien Intercreditor Agreement,
pertaining to this Amendment and the Additional Term Loans made hereunder
(collectively, the “Intercreditor Amendments”);

(d) The Collateral Agent shall have received evidence that appropriate financing
statements have been duly filed in such office or offices as may be necessary
or, in the opinion of any Agent, desirable to perfect the Collateral Agent’s
Liens in and to the Collateral, and Collateral Agent shall have received
searches reflecting the filing of all such financing statements;

(e) The Administrative Agent shall have received a certificate from the
Secretary of each Loan Party (i) attesting to the resolutions of such Loan
Party’s board of directors authorizing

 

5



--------------------------------------------------------------------------------

its execution, delivery, and performance of this Amendment and the other Loan
Documents to which it is a party, (ii) authorizing specific officers of such
Loan Party to execute the same, and (iii) attesting to the incumbency and
signatures of such specific officers of such Loan Party;

(f) The Administrative Agent shall have received confirmation that each Loan
Party’s Governing Documents have not been as amended, supplemented or otherwise
modified since the Closing Date;

(g) The Administrative Agent shall have received a certificate of status with
respect to each Loan Party, dated prior to the Third Amendment Effective Date,
such certificate to be issued by the appropriate officer of the jurisdiction of
organization of such Loan Party, which certificate shall indicate that such Loan
Party is in good standing in such jurisdiction;

(h) Each Agent shall have received an opinion of the Loan Parties’ counsel
(including an opinion of counsel in respect of each of such Loan Parties’
jurisdiction of organization) in form and substance satisfactory to each Agent;

(i) Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Amendment and the other Loan Documents;

(j) The Administrative Agent shall have received from Borrower, for the benefit
of the Lenders party hereto, the Amendment Fee;

(k) Borrower and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrower or its Subsidiaries of
this Amendment and the other Loan Documents or with the consummation of the
transactions contemplated thereby;

(l) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing on the date hereof or as of the Third Amendment
Effective Date;

(m) The Administrative Agent shall have received a Borrowing request from
Borrower in compliance with the provisions of Section 2.3(a) of the Existing
Credit Agreement;

(n) Borrower shall have delivered to the Administrative Agent a certificate
setting forth the amount held in the Master Account immediately prior to the
funding of the Additional Term Loans on the Closing Date; and

(o) all corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Amendment shall be satisfactory in form and substance to the Administrative
Agent and its counsel.

5. Representations and Warranties. In order to induce the Agents and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to the Agents
and Lenders that:

(a) as to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Amendment to which it is a party have been duly authorized by all
necessary action on the part of such Loan Party;

(b) as to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Amendment does not and will not (i) violate any material provision
of federal, state,

 

6



--------------------------------------------------------------------------------

or local law or regulation applicable to any Loan Party or its Subsidiaries, the
Governing Documents of any Loan Party or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or its Subsidiaries, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material agreement of any Loan Party or its Subsidiaries where any such
conflict, breach or default could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
holder of Equity Interests of a Loan Party or any approval or consent of any
Person under any material agreement of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, for consents or approvals, the
failure to obtain which could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect;

(c) this Amendment has been duly executed and delivered by each Loan Party that
is a party hereto and is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally;

(d) after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which Borrower is a party are true, correct
and complete in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Amendment, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true, correct and
complete in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date); and

(e) after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

6. Amendment Fee. In connection with this Amendment, Borrower agrees to pay to
the Agents, for the ratable account of the Additional Term Loan Lenders party to
this Amendment (such ratable amount based on each such Additional Term Loan
Lender’s Additional Term Commitment as a percentage of the Additional Term
Commitments of all such Additional Term Loan Lenders party to this Amendment),
an amendment fee (the “Amendment Fee”) of $600,000, which fee is due and payable
on the Third Amendment Effective Date, and fully earned and non-refundable on
the Third Amendment Effective Date. The Amendment Fee is in addition to and not
net of any fees previously paid by Borrower or any Loan Party pursuant to any
Loan Document.

7. Reference to and Effect on the Amended Credit Agreement and the other Loan
Documents.

(a) On and after the Third Amendment Effective Date, each reference in the
Amended Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import shall mean and be a reference to the Amended Credit Agreement.

 

7



--------------------------------------------------------------------------------

(b) The Existing Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the Third Amendment Effective Date, this Amendment shall
for all purposes constitute a Loan Document.

8. Acknowledgment; Liens Unimpaired. Each Loan Party hereby acknowledges that it
has read this Amendment and consents to its terms, and further hereby affirms,
confirms, represents, warrants and agrees that (a) notwithstanding the
effectiveness of this Amendment, the obligations of such Loan Party under each
of the Loan Documents to which such Loan Party is a party shall not be impaired
and each of the Loan Documents to which such Loan Party is a party is, and shall
continue to be, in full force and effect and is hereby confirmed and ratified in
all respects and (b) after giving effect to this Amendment, (i) the execution,
delivery, performance or effectiveness of this Amendment shall not impair the
validity, effectiveness or priority of the Liens granted pursuant to the Loan
Documents and such Liens shall continue unimpaired with the same priority to
secure repayment of all Obligations, whether heretofore or hereafter incurred,
including, without limitation, the Additional Term Loans to be made by the
Additional Term Loan Lenders on the Third Amendment Effective Date, (ii) the
Guaranty and Security Agreement, as and to the extent provided in the Loan
Documents, shall continue in full force and effect in respect of the Obligations
under the Amended Credit Agreement and the other Loan Documents, including,
without limitation, the Additional Term Loans to be made by the Additional Term
Loan Lenders on the Third Amendment Effective Date, and (iii) each Control
Agreement previously delivered by Borrower in connection with the Existing
Credit Agreement shall not be impaired and each Control Agreement continues in
full force and effect in respect of the Obligations under the Amended Credit
Agreement and the other Loan Documents, including, without limitation, the
Additional Term Loans to be made by the Additional Term Loan Lenders on the
Third Amendment Effective Date. For the avoidance of doubt, each Loan Party
hereby acknowledges and affirms that the Additional Term Loans made pursuant to
this Amendment or the Amended Credit Agreement constitute “Obligations” (as
defined in the Guaranty and Security Agreement) and similar defined terms used
in the Loan Documents.

9. Authorization of Administrative Agent. By signing below, the Lenders party
hereto (which Lenders constitute the “Required Lenders” under and as defined in
the Existing Credit Agreement) hereby authorize and direct the Administrative
Agent to execute and deliver each of (a) this Amendment, (b) the Intercreditor
Amendments and (c) each other certificate, filing, agreement or other document
relating to this Amendment and the transactions contemplated hereby.

10. Miscellaneous.

(a) Expenses. Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses of any Agent (including reasonable attorneys’ fees) incurred
in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Existing Credit Agreement as amended hereby.

(b) Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Existing Credit
Agreement or any other Loan Document, the

 

8



--------------------------------------------------------------------------------

terms and provisions set forth in Section 12 of the Existing Credit Agreement
are expressly incorporated herein by reference.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally effective as delivery of an
original executed counterpart of this Agreement.

(d) Severability. Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

11. Release.

(a) In consideration of the agreements of the Agents and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of Borrower and each Guarantor
that executes this Amendment, on behalf of itself and its successors, assigns,
and other legal representatives (Borrower, each Guarantor and all such other
Persons being hereinafter referred to collectively as the “Releasors” and
individually as a “Releasor”), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Agents, and Lenders,
and their successors and assigns, and their present and former shareholders,
Affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agents, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any Releasor may now or hereafter
own, hold, have or claim to have against the Releasees or any of them for, upon,
or by reason of any circumstance, action, cause or thing whatsoever which arises
at any time on or prior to the day and date of this Amendment, in any way
related to or in connection with this Amendment, the Existing Credit Agreement,
the Amended Credit Agreement, or any of the other Loan Documents or transactions
thereunder or related thereto.

(b) Each of Borrower and each Guarantor that executes this Amendment
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

(c) Each of Borrower and each Guarantor that executes this Amendment agrees that
no fact, event, circumstance, evidence or transaction which could now be
asserted or which may hereafter be discovered shall affect in any manner the
final, absolute and unconditional nature of the release set forth above.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

NUVERRA ENVIRONMENTAL SOLUTIONS, INC. By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   Chairman and Chief Executive Officer 1960 WELL
SERVICES, LLC BADLANDS LEASING, LLC BADLANDS POWER FUELS, LLC (DE) BADLANDS
POWER FUELS, LLC (ND) HECKMANN WATER RESOURCES CORPORATION HECKMANN WATER
RESOURCES (CVR), INC. HECKMANN WOODS CROSS, LLC HEK WATER SOLUTIONS, LLC IDEAL
OILFIELD DISPOSAL, LLC LANDTECH ENTERPRISES, L.L.C. NES WATER SOLUTIONS, LLC
NUVERRA TOTAL SOLUTIONS, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President APPALACHIAN WATER SERVICES, LLC By:
  HEK Water Solutions, LLC, its managing member By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President



--------------------------------------------------------------------------------

WILMINGTON SAVINGS FUND SOCIETY, FSB, as Administrative Agent By:  

/s/ Geoffrey J. Lewis

Name:   Geoffrey J. Lewis Title:   Vice President WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent By:  

/s/ Zachary S. Buchanan

Name:   Zachary S. Buchanan Title:   Authorized Signatory



--------------------------------------------------------------------------------

ASCRIBE II INVESTMENTS LLC, as a Lender By:  

/s/ Lawrence First

Name:   Lawrence First Title:   Managing Director ASCRIBE III INVESTMENTS LLC,
as a Lender By:  

/s/ Lawrence First

Name:   Lawrence First Title:   Managing Director



--------------------------------------------------------------------------------

ECF VALUE FUND, LP, as a Lender By:  

/s/ Jeff Gates

Name:   Jeff Gates Title:   Managing Partner of the General Partner ECF VALUE
FUND II, LP, as a Lender By:  

/s/ Jeff Gates

Name:   Jeff Gates Title:   Managing Partner of the General Partner ECF VALUE
FUND INTERNATIONAL MASTER, LP, as a Lender By:  

/s/ Jeff Gates

Name:   Jeff Gates Title:   President of the Investment Manager



--------------------------------------------------------------------------------

SCHEDULE 1

GUARANTORS

 

    

Subsidiary Guarantor

  

Jurisdiction of Formation

1.    Nuverra Environmental Solutions, Inc.    Delaware 2.    1960 Well
Services, LLC    Ohio 3.    Appalachian Water Services, LLC    Pennsylvania 4.
   Badlands Leasing, LLC    North Dakota 5.    Badlands Power Fuels, LLC   
Delaware 6.    Badlands Power Fuels, LLC    North Dakota 7.    Heckmann Water
Resources Corporation    Texas 8.    Heckmann Water Resources (CVR), Inc.   
Texas 9.    Heckmann Woods Cross, LLC    Utah 10.    HEK Water Solutions, LLC   
Delaware 11.    Ideal Oilfield Disposal, LLC    North Dakota 12.    Landtech
Enterprises, L.L.C.    North Dakota 13.    NES Water Solutions, LLC    Delaware
14.    Nuverra Total Solutions, LLC    Delaware



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

   Original Term
Commitment      Additional Term
Commitment  

ASCRIBE II INVESTMENTS LLC

   $ 1,020,000.00       $ 280,500.00   

ASCRIBE III INVESTMENTS LLC

   $ 11,409,600.00       $ 3,137,640.00   

ECF VALUE FUND, LP

   $ 2,731,200.00       $ 803,660.00   

ECF VALUE FUND II, LP

   $ 6,201,600.00       $ 1,808,400.00   

ECF VALUE FUND INTERNATIONAL MASTER, LP

   $ 2,637,600.00       $ 569,800.00   

All Lenders

   $ 24,000,000.00       $ 6,600,000.00   



--------------------------------------------------------------------------------

Exhibit A

Notice of Release Request



--------------------------------------------------------------------------------

FORM OF NOTICE OF RELEASE REQUEST

 

To:   WILMINGTON SAVINGS FUND SOCIETY, FSB, as Administrative Agent   500
Delaware Avenue   Wilmington, DE 19801   Attention: Corporate Trust   Reference:
Nuverra Environmental Solutions, Inc. Term Loan Credit Agreement   Facsimile:
302-421-9137   and   WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent
  1100 Abernathy Road, Suite 1600   Atlanta, GA 30328   Attn: Account Manager –
Nuverra   Facsimile: 866-358-0879

  Re:   Notice of Release Request dated             , 20    

Ladies and Gentlemen:

Reference is made to that certain Term Loan Credit Agreement dated as of April
15, 2016 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”) by and among Nuverra Environmental Solutions,
Inc., a Delaware corporation, as borrower (“Borrower”), the lenders party
thereto as “Lenders” (each of such Lenders, together with its successors and
permitted assigns, is referred to hereinafter as a “Lender”), and Wilmington
Savings Fund Society, FSB (“Wilmington”), as administrative agent for each
member of the Lender Group (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.

The undersigned hereby requests a release of proceeds from the Master Account in
the amount of $             to occur on             , 2016 (the “Release”).

In connection with such Release, the undersigned officer of Borrower hereby
certifies as of the date hereof that:

1. The proceeds of the Release will be used for the following purpose (which
purpose is described in the most recent Rolling Budget delivered under the
Credit Agreement, a copy of which is attached as Exhibit A hereto):

[Insert description]1

 

1  Purpose must be set forth in the Rolling Budget (which must be in form and
substance reasonably satisfactory to the Lenders).



--------------------------------------------------------------------------------

2. No Event of Default or Default has occurred or is continuing as of the date
hereof and as of the date of the requested Release, or would exist after giving
effect to the Release on the date thereof.

3. The representations and warranties of Borrower and its Subsidiaries set forth
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof and as
of the date of the requested Release (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date).

[signature page follows]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Exhibit A Notice of Release Request is executed

by the Rolling Budget

 

undersigned this      day of                ,        .

 

NUVERRA ENVIRONMENTAL SOLUTIONS, INC. a Delaware corporation, as Borrower By:  

 

Name:   Title:  

 

 

4